— Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, dated May 23, 1984, which, after a hearing, found that petitioner had violated Alcoholic Beverage Control Law § 65 (1) and suspended its retail beer license for 10 days.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
The State Liquor Authority’s determination that petitioner violated Alcoholic Beverage Control Law § 65 (1), in that it had sold beer to a minor, was supported by substantial evidence on the record considered as a whole. The record reveals that petitioner was not deprived of his due process rights and the testimony was not incredible as a matter of law. Moreover, the penalty imposed was not so disproportionate to the offense, in the light of all the circumstances, as to be shocking to one’s sense of fairness (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board of Educ., 34 NY2d 222, 231; Matter of Stork Rest. v Boland, 282 NY 256; Matter of Nycrest Corp. v New York State Liq. Auth., 96 AD2d 563). Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.